Title: To Thomas Jefferson from Stephen R. Bradley, 20 May 1803
From: Bradley, Stephen
To: Jefferson, Thomas


          
            Sir
                     
            Westminster May 20th. 1803
          
          I have Just learnt that James Elliot has resigned as a Commissioner of Bankruptcy and to my surprise that he has recommended his Brother to succeed him—The recommendation of his Brother is an injudicious one, his brother I understand is a young man reading law as a Clerk in an office and has removed to live in the State but a Very Short time I am convinced his appointment would be viewed unfavourably by the best friends to the Government—I will take the liberty to Recommend Samuel Knight Esqr. to be appointed vice James Elliot he has been a firm Republican through the whole reign of Terror was Chief Justice of our Supreme Court for Several Years and was left out by the Federalists when the Government was in their hands, Since which he has never been replaced he is an able Lawyer and well calculated to Discharge the Duties of that office lives in the Same town with Mr Elliot resigned I wish for the sake of the Government he might obtain
          With the highest respect except the Homage of
          
            Stephen R Bradley
          
        